Citation Nr: 0734866	
Decision Date: 11/06/07    Archive Date: 11/19/07

DOCKET NO.  03-17 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a left elbow 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from July 1975 to May 1976.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a September 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia which denied the veteran's claim of 
entitlement to service connection for a left elbow 
disability.  The veteran filed a notice of disagreement in 
regards to the September 2002 rating decision.  He requested 
review by a decision review officer (DRO).  The DRO conducted 
a de novo review of the claim and confirmed the RO's findings 
in a March 2003 statement of the case (SOC).  The appeal was 
perfected with the submission of the veteran's substantive 
appeal (VA Form 9) in June 2003.

The veteran presented personal testimony before the 
undersigned Acting Veterans Law Judge at a Travel Board 
hearing which was conducted at the Huntington RO in July 
2007.  The transcript of the hearing is associated with the 
veteran's claims folder.

Issue not on appeal

One issue previously on appeal, entitlement to service 
connection for a cervical spine disability, was granted by 
the RO in an April 2007 decision.  Since the claim was 
granted, the appeal as to that issue has become moot.  

The veteran filed a notice of disagreement in regards to the 
April 2007 rating decision, again requesting DRO review.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an 
appealed claim for service connection is granted during the 
pendency of the appeal, a second Notice of Disagreement must 
thereafter be timely filed to initiate appellate review of 
"downstream" issues such as the compensation level assigned 
for the disability or the effective date of service 
connection].  The DRO conducted a de novo review of the claim 
and confirmed the RO's findings in a May 2007 SOC.  The 
veteran has yet to perfect his appeal with the submission of 
a substantive appeal (VA Form 9); accordingly, that issue is 
not currently before the Board.  


REMAND

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

In the instant case, Hickson element (2) has been met, as the 
veteran sought treatment for a left elbow injury during 
service in January 1976.  

With respect to Hickson element (1), the medical evidence of 
record is unclear as to whether the veteran currently has a 
left elbow disability.  Recent medical records are negative 
for left elbow complaints; however, the veteran has testified 
as to pain, limitation of motion and numbness in the left 
elbow.  See the July 2007 hearing transcript, pages 4-8.  

In light of the veteran's testimony as to current left elbow 
symptomatology, the Board has determined that additional 
evidentiary development is warranted in the instant case, as 
it presents certain medical questions which cannot be 
answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) [the Board is prohibited from exercising its 
own independent judgment to resolve medical questions].  
These questions concern the existence of any current left 
elbow disability, and if so the relationship, if any, between 
any identified left elbow disability and the veteran's period 
of active service from July 1975 to May 1976, including the 
January 1976 left elbow injury.  This must be addressed by an 
appropriately qualified physician.  See Charles v. Principi, 
16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) 
(2007) [a medical examination or opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim].  

In view of the foregoing, the issue is REMANDED to the 
Veterans Benefits Administration (VBA) for the following 
action:

1.  The veteran should be afforded 
a VA examination to determine the 
existence, nature and extent of any 
left elbow disability.  Any 
diagnostic testing which is deemed 
by the examiner to be appropriate 
for this purpose should be 
accomplished.  If it is determined 
that a current left elbow 
disability exists, the examiner 
should render an opinion, in light 
of the veteran's entire medical 
history, as to the relationship, if 
any, between any identified left 
elbow disability and the veteran's 
military service, with specific 
consideration of the left elbow 
injury in January 1976.  The 
examiner is requested to offer an 
opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that the 
veteran has a current left elbow 
disability that is related to his 
active military service.  A copy of 
the examination report and opinion 
should be associated with the 
veteran's VA claims folder.  

2.  After undertaking any 
evidentiary and/or procedural 
development which it deems to be 
necessary, VBA should then 
readjudicate the issue of 
entitlement to service connection 
for a left elbow disability.  If 
the benefit sought on appeal 
remains denied, the veteran should 
be provided a supplemental 
statement of the case and given an 
appropriate opportunity to respond.  
Thereafter, the case should be 
returned to the Board for further 
consideration, if otherwise in 
order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2006).


____________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



